DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10/08/2021 and 07/13/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Response to Amendment
3.	Acknowledgement is made of amendment filed on March 08, 2022, in which claims 1, 10 and 14 are amended, and claims 1-17 are still pending.

Response to Arguments
4.	The terminal disclaimer filed on March 08, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,909,757 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  The Examiner has withdrawn the nonstatutory double patenting rejection.
5.	Applicant's arguments, filed on March 08, 2022, with respect to Claims 1-17 have been fully considered but they are not persuasive.  
6.	With regards to arguments for independent claims 1, 10 and 14, applicants argue that Tian et al. (US 2018/0122137 A1) and Lewis et al. (US 2017/0316115 A1) fail to disclose generating a plurality of exterior contours and a plurality of interior line segments inferred from the plurality of exterior contours; and generating a three-dimensional representation of the at least one structure based on the plurality of exterior contours, and the plurality of interior line segments. The examiner respectfully agrees and moots in view of the new grounds of rejections regarding claims 1, 10 and 14, since in Lewis et al. (US 2018/0089833 A1) (Lewis, J. hereafter) teaches (“As can be seen in the image 70 in FIG. 6C, the system identifies exterior contours of structures, each of which has a center point. As can be seen, the contours correspond to the structures identified in the mask shown in the image 68 of FIG. 6B.” [0030] “As shown in FIG. 2A, the system begins by obtaining imagery of a subject property taken from different views 28a-28c. The views could include, but are not limited to, oblique imagery of a building, nadir imagery, and other views. Then, as shown in FIG. 2B, a 2D segmentation algorithm is applied to the images to detect exterior lines 30 of the building in the images. Lines from several images could be detected. Next, as shown in FIG. 2C, a 3D triangulation is performed using the detected exterior lines 30, and the contour of the building (illustrated in image 32) is detected using contour inference as disclosed herein. Then, as shown in FIG. 2D, the interior lines of the building (e.g., roof features as gables, ridge lines, etc.) are inferred from the contour of the building using a straight skeleton algorithm, and illustrated in the image 34. Finally, as shown in FIG. 2E, a three-dimensional model 36 of the building is generated.” [0025]) Lewis, J. teaches the interior lines are inferred from the contour of the building, and generated a three-dimensional model of the building.   Therefore, Lewis, J. teaches the arguments of the limitations for claims 1, 10 and 14 as it is recited.

    PNG
    media_image1.png
    367
    422
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    362
    332
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    481
    469
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tian et al. (US 2018/0122137 A1) in view of Lewis et al. (US 2017/0316115 A1) and Lewis et al. (US 2018/0089833 A1) (Lewis, J. hereafter).
10.	With reference to claim 1, Tian teaches A system for modeling a roof of a structure, (“To look into some details, we show two zoom-in examples in FIG. 10, including a building and a church, which contain 381,903 and 1,622,239 points, respectively. Sub-FIGS. 1005 and 1010 show the original point cloud. In sub-FIGS. 1015 and 1020, uniform sampling is used. And in sub-FIGS. 1025 and 1030, the proposed resampling based on high-pass graph filtering is used. It could be observed that we successfully detect the outlines of both the building and the church as the contour. Some details, such the gates and windows of the building and the clock and the roof of the church, are also highlighted. This validates the effectiveness of the proposed local variation.” [0167]) Tian also teaches a first database; (“Based on the derived feature descriptors, some point cloud analysis tasks can be conducted. For example, given a query point cloud for a point cloud database, similar point cloud can be searched and retrieved. Similarity between two point cloud can be measured by computing the differences between their feature descriptors.” [0173]) Tian further teaches a processor in communication with the first database, the processor: generating two-dimensional outputs in space of at least one roof structure present; (“The system 100 includes a sensor 104 that generates the input point cloud data of a scene 105, object or some other data generated from the sensor 104. The sensor 104 can be a camera or video camera or some other device that generates input point cloud data. A computer readable memory 112 can store and/or provide the input point cloud data generated by the sensor 104. The sensor(s) 104 collect the input point cloud data of the scene 105 which can be optionally stored in an external memory 106 or sent directly to an input interface/preprocessor 108, and then sent to the processor 114. Upon being processed the data can either be stored in memory 112 or outputted via the output interface 116. During processing, the processor 114 may communication with the memory 112 for storing or retrieving stored instructions or other data related to processing the input point cloud data. Computer 110 includes a processor 114, computer readable memory 112, input interface 108 and output interface 155.” [0045]) Tian teaches generating two-dimensional line segment geometries in the space based on the generated two-dimensional outputs; (“We can verify the proposed local variation on some simple examples.Example 1 When a point cloud form a 3D line, two endpoints belong to the contour. Example 2 When a point cloud form a 3D polygon/polyhedron, the vertices (corner points) and the edges (line segment connecting two adjacent vertices) belong to the contour. Example 3 When a point cloud form a 3D circle/sphere, there is no contour.” [0098-0101]) Tian also teaches classifying the generated two-dimensional line segment geometries into at least one contour graph based on three-dimensional data received from the database; (“During resampling, we reduce the number of points and unavoidably lose information in a point cloud. Our goal here is to design an application-dependent resampling strategy, preserving selected information depending on particular needs. For example, in the task of contour detection in a point cloud, we usually need careful and intensive computation, such as calculating surface normals and classifying points [?, ?]. Instead of working with a large number of points, we consider efficiently resampling a small subset of points that is sensitive to the required contour information, making the subsequent computation much cheaper without losing contour information.” [0070] “In image processing, a high-pass filter is used to extract edges and contours. Similarly, we use a high-pass graph filter to extract contours in a point cloud. Here we only consider the 3D coordinates as attributes (x=X.sub.c=R.sup.N.times.3), but the proposed method can be easily extended to other attributes.” [0091] “We can verify the proposed local variation on some simple examples.Example 1 When a point cloud form a 3D line, two endpoints belong to the contour. Example 2 When a point cloud form a 3D polygon/polyhedron, the vertices (corner points) and the edges (line segment connecting two adjacent vertices) belong to the contour. Example 3 When a point cloud form a 3D circle/sphere, there is no contour.” [0098-0101]) Tian further teaches generating a three-dimensional representation of the at least one roof structure based on the at least one contour graph and the received three-dimensional data. (“The high-pass graph filtering based resampling strategy can be easily extended to detect transient changes in other attributes. In FIG. 6, sub-figure 605 simulates a hinge with two different textures. The points in black have a same texture with value 0 and the points indicated by a green circle have a different texture with value 1, see 610. We put the texture as a new attribute and the point cloud matrix X R.sup.N.times.4, where the first three columns are 3D coordinates and the fourth column is the texture. We resample 10% of points based on the high-pass graph filtering based local variation (14). In FIG. 6, sub-figure 615 shows the resampled point cloud, which clearly detects both the geometric contour and the texture contour.  … In classical signal processing, a low-pass filter is used to capture a main shape of a smooth signal and reduce noise. Similarly, we use a low-pass graph filter to capture a main shape of a point cloud and reduce sampling noise during obtaining 3D points. Since we use the 3D coordinates of points to construct a graph (4), the 3D coordinates are naturally smooth on this graph, meaning that two adjacent points in the graph have similar coordinates in the 3D space. When noises and outliers occur, a low-pass graph filter, as a denoising operator, uses local neighboring information to approximate a true position for each point. Since the output after low-pass graph filtering is a denoised version of the original point cloud, it may be more appealing to resample from denoised points than original points.” [0109-0110] “To look into some details, we show two zoom-in examples in FIG. 10, including a building and a church, which contain 381,903 and 1,622,239 points, respectively. Sub-FIGS. 1005 and 1010 show the original point cloud. In sub-FIGS. 1015 and 1020, uniform sampling is used. And in sub-FIGS. 1025 and 1030, the proposed resampling based on high-pass graph filtering is used. It could be observed that we successfully detect the outlines of both the building and the church as the contour. Some details, such the gates and windows of the building and the clock and the roof of the church, are also highlighted. This validates the effectiveness of the proposed local variation.” [0167]) 

    PNG
    media_image4.png
    677
    394
    media_image4.png
    Greyscale

Tian does not explicitly teach a second database; and a processor in communication with the second database, selecting at least one image and metadata of the image from the first database based on a geospatial region of interest; outputs in pixel space of at least one roof structure present in the selected at least one image; generating geometries in the pixel space; classifying the generated geometries from the second database; generating a plurality of exterior contours and a plurality of interior line segments inferred from the plurality of exterior contours; and generating a three-dimensional representation of the at least one structure based on the plurality of exterior contours, and the plurality of interior line segments. These are what Lewis teaches. Lewis teaches a second database; and a processor in communication with the second database, (“The data from each frame must be merged, aligned and made to be consistent with the rest of the frame data from the entire structure. This process is called frame registration and may use position and orientation to calculate the sensor's position for each frame. In addition, data from multiple sources must be synchronized. For example, the color image data must be synchronized with the fisheye, IR, range, gyro/accelerometer and GPS data. The end result is a coherent data set from which meaningful information about the structure can be extracted. The processed data is stored in a fused data set database 76.” [0028] “The modeling engine 12 is stored in non-volatile memory of the smart phone 14, and is executed by a processor of the smart phone 14. As will be discussed in greater detail below, the modeling engine processes raw data obtained by one or more sensors associated with the phone 14, such as the phone's camera and/or other sensors such as a light detection and ranging (LIDAR) camera, etc.” [0022]) Lewis also teaches selecting at least one image and metadata of the image from the first database based on a geospatial region of interest; outputs in pixel space of at least one roof structure present in the selected at least one image; generating segment geometries in the pixel space; (“Beginning in step 192, the user takes one or more photos of the roof face(s). This can be accomplished using a digital camera, mobile device, or UAV/UAS. Next, in step 194, the system processes the images (photos) and determines the size of the pixels in the images. This can be accomplished in multiple ways. For example, a target of a known size can be placed on the faces prior to taking the photos and is included in the imagery. The target can be anything from a sticker to a piece of paper, etc. The target should be something that can be easily identified and measured with common CV algorithms--a QR code or similar works well, but it could be a logo, etc. SIFT (Scale Invariant Feature Transform), SURF (Speeded Up Robust Features), Hough transform and other algorithms could also be used. Further, if multiple photos are taken and there is additional metadata associated with the photos (including, but not limited to GPS location, accelerometer/gyroscope/compass readings, etc.), such metadata may be able to be used to determine scale in combination with additional configuration on the device or camera. … In step 196, the system optionally maps the imagery to a data model. For example, it is possible to extract only the portions of the imagery that are roof and wall faces, or attempt to segment the images using roof/wall material detection algorithms or known "grabcut" algorithms.” [0053 – 0054]]) Lewis further teaches classifying the generated geometries from the second database; (“In step 196, the system optionally maps the imagery to a data model. For example, it is possible to extract only the portions of the imagery that are roof and wall faces, or attempt to segment the images using roof/wall material detection algorithms or known "grabcut" algorithms. These imagery clips could be sent through neural networks/algorithms to identify possible areas of wind and hail damage and can return a list of coordinates tied to the imagery where the damage is suspected. The user can then be walked through a wizard-like process where they see the possible damage locations highlighted and review, edit and confirm the results. It is noted that step 196 could be carried out by projecting the property in three dimensions in the photo. For each roof plane in the photo, the system could identify suspected damaged areas using segmentation and neural networks to classify suspected areas as corresponding to actual damage, as well as identifying importance of the damage.” [0054] “The end result is a coherent data set from which meaningful information about the structure can be extracted. The processed data is stored in a fused data set database 76.” [0028]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lewis into Tian, in order to use geometry extraction (such as feature growing) and feature reconstruction techniques for generating three-dimensional models of structures.
The combination of Tian and Lewis does not explicitly teach generating a plurality of exterior contours and a plurality of interior line segments inferred from the plurality of exterior contours; and generating a three-dimensional representation of the at least one structure based on the plurality of exterior contours, and the plurality of interior line segments. This is what Lewis, J. teaches (“As can be seen in the image 70 in FIG. 6C, the system identifies exterior contours of structures, each of which has a center point. As can be seen, the contours correspond to the structures identified in the mask shown in the image 68 of FIG. 6B.” [0030] “As shown in FIG. 2A, the system begins by obtaining imagery of a subject property taken from different views 28a-28c. The views could include, but are not limited to, oblique imagery of a building, nadir imagery, and other views. Then, as shown in FIG. 2B, a 2D segmentation algorithm is applied to the images to detect exterior lines 30 of the building in the images. Lines from several images could be detected. Next, as shown in FIG. 2C, a 3D triangulation is performed using the detected exterior lines 30, and the contour of the building (illustrated in image 32) is detected using contour inference as disclosed herein. Then, as shown in FIG. 2D, the interior lines of the building (e.g., roof features as gables, ridge lines, etc.) are inferred from the contour of the building using a straight skeleton algorithm, and illustrated in the image 34. Finally, as shown in FIG. 2E, a three-dimensional model 36 of the building is generated.” [0025]) Lewis, J. teaches the interior lines are inferred from the contour of the building, and generated a three-dimensional model of the building.   

    PNG
    media_image1.png
    367
    422
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    362
    332
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    481
    469
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lewis, J.  into the combination of Tian and Lewis, in order to detect building roof features from multiple images, including interior and exterior (contour) roof features, requiring no (or, minimal) user involvement, and with a high degree of accuracy.
11.	With reference to claim 2, Tian does not explicitly teach the geospatial region of interest comprises one of latitudinal and longitudinal coordinates of a region, a shape bounding a postal address and a user defined region input via a geospatial mapping interface. This is what Lewis teaches (“It is noted that, in addition to identifying the basic size and shape of the structure, other relevant data can be extracted by the system as well. … Once the 3D models and all associated data have been extracted, this information can be made available through a database maintained by the system. The information can also be requested by specifying an individual property via an address, a geocode, etc. The information can also be aggregated and reports generated on multiple structures. For example, the system could be queried to display a list of all properties in postal code 84097 that have more than 4,000 square feet of living space and a pool.” [0051-0052]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lewis into Tian, in order to use geometry extraction (such as feature growing) and feature reconstruction techniques for generating three-dimensional models of structures.
12.	With reference to claim 3, Tian does not explicitly teach the metadata comprises data of a camera utilized to capture the at least one image, the data including intrinsic parameters of the camera and extrinsic parameters of the camera. This is what Lewis teaches (“Beginning in step 192, the user takes one or more photos of the roof face(s). This can be accomplished using a digital camera, mobile device, or UAV/UAS. Next, in step 194, the system processes the images (photos) and determines the size of the pixels in the images. This can be accomplished in multiple ways. For example, a target of a known size can be placed on the faces prior to taking the photos and is included in the imagery. The target can be anything from a sticker to a piece of paper, etc. The target should be something that can be easily identified and measured with common CV algorithms--a QR code or similar works well, but it could be a logo, etc. SIFT (Scale Invariant Feature Transform), SURF (Speeded Up Robust Features), Hough transform and other algorithms could also be used. Further, if multiple photos are taken and there is additional metadata associated with the photos (including, but not limited to GPS location, accelerometer/gyroscope/compass readings, etc.), such metadata may be able to be used to determine scale in combination with additional configuration on the device or camera. Moreover, it is noted that step 194 could be carried out by determining physical camera characteristics such as focal length and pixel size, and/or by identifying photo geolocation using sensors from a user device such as a GPS receiver, accelerometer, compass, etc.” [0053]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lewis into Tian, in order to use geometry extraction (such as feature growing) and feature reconstruction techniques for generating three-dimensional models of structures.
13.	With reference to claim 4, Tian does not explicitly teach the at least one image is an aerial image, a satellite image, a ground based image, or a photograph. This is what Lewis teaches (“in step 68, the data is processed on the cloud platform (e.g., on the server 20), including aerial data, satellite data, obtained imagery, etc. In step 58, the data package is complete.” [0025] “Beginning in step 192, the user takes one or more photos of the roof face(s). This can be accomplished using a digital camera, mobile device, or UAV/UAS. Next, in step 194, the system processes the images (photos) and determines the size of the pixels in the images.” [0053]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lewis into Tian, in order to use geometry extraction (such as feature growing) and feature reconstruction techniques for generating three-dimensional models of structures.
14.	With reference to claim 5, Tian does not explicitly teach a neural network generates the two-dimensional outputs, the two-dimensional outputs being indicative of features of the at least one roof structure present in the selected at least one image. This is what Lewis teaches (“In step 196, the system optionally maps the imagery to a data model. For example, it is possible to extract only the portions of the imagery that are roof and wall faces, or attempt to segment the images using roof/wall material detection algorithms or known "grabcut" algorithms. These imagery clips could be sent through neural networks/algorithms to identify possible areas of wind and hail damage and can return a list of coordinates tied to the imagery where the damage is suspected. The user can then be walked through a wizard-like process where they see the possible damage locations highlighted and review, edit and confirm the results. It is noted that step 196 could be carried out by projecting the property in three dimensions in the photo. For each roof plane in the photo, the system could identify suspected damaged areas using segmentation and neural networks to classify suspected areas as corresponding to actual damage, as well as identifying importance of the damage.” [0054]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lewis into Tian, in order to use geometry extraction (such as feature growing) and feature reconstruction techniques for generating three-dimensional models of structures.
15.	With reference to claim 6, Tian does not explicitly teach the features of the at least one roof structure comprise one or more of: a line type indicative of an eave, a rake, a hip, a valley, a flat valley, and a ridge, a line direction indicative of an orientation of each line type, a gradient indicative of a slope of the at least one roof structure, a face type indicative of at least one of an extension of, a protrusion from, and a wall of the at least one roof structure, and a corner indicative of an intersection between two line types. This is what Lewis teaches (“The geometries could be classified as real elements by assigning them a meaning, discarding, adapting or merging geometries from step 3 above, e.g., extract structure facade and rooms using concave and convex hull algorithms, identify geometries as real objects using neural networks and then, refine polyhedral geometry, etc. In addition, geometry extraction can be performed using publicly-available software algorithm libraries such as Point Cloud Library (PCL), Eigen Math Library, Open Computer Vision library (OpenCV), and others. Examples of features which can be extracted in step 76 include, but are not limited to, edges, lines, planes, points, corners (where lines and/or planes intersect), and other features.” [0039] “in step 80, the system reconstructs large-scale structure features from the extracted geometry. Once the basic geometric elements have been identified, they can be used to create a 3D model of the structure. This involves identifying the wall, floor, ceiling planes and roof planes and then determining the relationship between them.” [0041]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lewis into Tian, in order to use geometry extraction (such as feature growing) and feature reconstruction techniques for generating three-dimensional models of structures.
16.	With reference to claim 7, Tian teaches generates the two-dimensional outputs; and the processor generates the two-dimensional line segment geometries in the space based on the generated two-dimensional outputs (“The system 100 includes a sensor 104 that generates the input point cloud data of a scene 105, object or some other data generated from the sensor 104. The sensor 104 can be a camera or video camera or some other device that generates input point cloud data. A computer readable memory 112 can store and/or provide the input point cloud data generated by the sensor 104. The sensor(s) 104 collect the input point cloud data of the scene 105 which can be optionally stored in an external memory 106 or sent directly to an input interface/preprocessor 108, and then sent to the processor 114. Upon being processed the data can either be stored in memory 112 or outputted via the output interface 116. During processing, the processor 114 may communication with the memory 112 for storing or retrieving stored instructions or other data related to processing the input point cloud data. Computer 110 includes a processor 114, computer readable memory 112, input interface 108 and output interface 155.” [0045] “We can verify the proposed local variation on some simple examples.Example 1 When a point cloud form a 3D line, two endpoints belong to the contour. Example 2 When a point cloud form a 3D polygon/polyhedron, the vertices (corner points) and the edges (line segment connecting two adjacent vertices) belong to the contour. Example 3 When a point cloud form a 3D circle/sphere, there is no contour.” [0098-0101])
Tian does not explicitly teach a neural network; the pixel space and an orientation of a structure corresponding to the at least one roof structure. These are what Lewis teaches. Lewis teaches a neural network; the pixel space (“Beginning in step 192, the user takes one or more photos of the roof face(s). This can be accomplished using a digital camera, mobile device, or UAV/UAS. Next, in step 194, the system processes the images (photos) and determines the size of the pixels in the images. This can be accomplished in multiple ways. For example, a target of a known size can be placed on the faces prior to taking the photos and is included in the imagery. The target can be anything from a sticker to a piece of paper, etc. The target should be something that can be easily identified and measured with common CV algorithms--a QR code or similar works well, but it could be a logo, etc. SIFT (Scale Invariant Feature Transform), SURF (Speeded Up Robust Features), Hough transform and other algorithms could also be used. Further, if multiple photos are taken and there is additional metadata associated with the photos (including, but not limited to GPS location, accelerometer/gyroscope/compass readings, etc.), such metadata may be able to be used to determine scale in combination with additional configuration on the device or camera. Moreover, it is noted that step 194 could be carried out by determining physical camera characteristics such as focal length and pixel size, and/or by identifying photo geolocation using sensors from a user device such as a GPS receiver, accelerometer, compass, etc. In step 196, the system optionally maps the imagery to a data model. For example, it is possible to extract only the portions of the imagery that are roof and wall faces, or attempt to segment the images using roof/wall material detection algorithms or known "grabcut" algorithms. These imagery clips could be sent through neural networks/algorithms to identify possible areas of wind and hail damage and can return a list of coordinates tied to the imagery where the damage is suspected.” [0053-0054]) Lewis also teaches an orientation of a structure corresponding to the at least one roof structure. (“In step 74, a data fusion process is performed on the raw data. In order to utilize the raw data, it must be collated/fused into a coherent data set. For example, if the structure data is captured a frame at a time, the data from one frame is not sufficient to reconstruct the entire structure. The data from each frame must be merged, aligned and made to be consistent with the rest of the frame data from the entire structure. This process is called frame registration and may use position and orientation to calculate the sensor's position for each frame.” [0028] “in step 80, the system reconstructs large-scale structure features from the extracted geometry. Once the basic geometric elements have been identified, they can be used to create a 3D model of the structure. This involves identifying the wall, floor, ceiling planes and roof planes and then determining the relationship between them.” [0041]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lewis into Tian, in order to use geometry extraction (such as feature growing) and feature reconstruction techniques for generating three-dimensional models of structures.
17.	With reference to claim 8, Tian teaches the three-dimensional data is one of light detection and ranging data, point cloud data and feature triangulation data. (“To better understand formulating the task of resampling a 3D point cloud, we need to introduce graph signal processing, which outlays a foundation for the methods and systems for the embodiments of the present disclosure.” [0055])
18.	With reference to claim 9, Tian teaches the processor: generating a plurality of candidate three-dimensional representations of the at least one roof structure, (“the processor 114 may communication with the memory 112 for storing or retrieving stored instructions or other data related to processing the input point cloud data. Computer 110 includes a processor 114, computer readable memory 112, input interface 108 and output interface 155.” [0045] “The high-pass graph filtering based resampling strategy can be easily extended to detect transient changes in other attributes. In FIG. 6, sub-figure 605 simulates a hinge with two different textures. The points in black have a same texture with value 0 and the points indicated by a green circle have a different texture with value 1, see 610. We put the texture as a new attribute and the point cloud matrix X R.sup.N.times.4, where the first three columns are 3D coordinates and the fourth column is the texture. We resample 10% of points based on the high-pass graph filtering based local variation (14). In FIG. 6, sub-figure 615 shows the resampled point cloud, which clearly detects both the geometric contour and the texture contour.  … In classical signal processing, a low-pass filter is used to capture a main shape of a smooth signal and reduce noise. Similarly, we use a low-pass graph filter to capture a main shape of a point cloud and reduce sampling noise during obtaining 3D points. Since we use the 3D coordinates of points to construct a graph (4), the 3D coordinates are naturally smooth on this graph, meaning that two adjacent points in the graph have similar coordinates in the 3D space. When noises and outliers occur, a low-pass graph filter, as a denoising operator, uses local neighboring information to approximate a true position for each point. Since the output after low-pass graph filtering is a denoised version of the original point cloud, it may be more appealing to resample from denoised points than original points.” [0109-0110] “To look into some details, we show two zoom-in examples in FIG. 10, including a building and a church, which contain 381,903 and 1,622,239 points, respectively. Sub-FIGS. 1005 and 1010 show the original point cloud. In sub-FIGS. 1015 and 1020, uniform sampling is used. And in sub-FIGS. 1025 and 1030, the proposed resampling based on high-pass graph filtering is used. It could be observed that we successfully detect the outlines of both the building and the church as the contour. Some details, such the gates and windows of the building and the clock and the roof of the church, are also highlighted. This validates the effectiveness of the proposed local variation.” [0167])
Tian does not explicitly teach transforming the plurality of candidate three-dimensional representations into pixel space, determining a confidence score for each of the transformed candidate three-dimensional representations based on a correlation with the generated two-dimensional outputs in pixel space of the at least one roof structure, and determining the three-dimensional representation of the at least one roof structure among the plurality of transformed candidate three-dimensional representations based on the confidence score. This is what Lewis teaches (“Once the 3D models and all associated data have been extracted, this information can be made available through a database maintained by the system. … Beginning in step 192, the user takes one or more photos of the roof face(s). This can be accomplished using a digital camera, mobile device, or UAV/UAS. Next, in step 194, the system processes the images (photos) and determines the size of the pixels in the images. This can be accomplished in multiple ways. For example, a target of a known size can be placed on the faces prior to taking the photos and is included in the imagery. The target can be anything from a sticker to a piece of paper, etc. The target should be something that can be easily identified and measured with common CV algorithms--a QR code or similar works well, but it could be a logo, etc. SIFT (Scale Invariant Feature Transform), SURF (Speeded Up Robust Features), Hough transform and other algorithms could also be used. Further, if multiple photos are taken and there is additional metadata associated with the photos (including, but not limited to GPS location, accelerometer/gyroscope/compass readings, etc.), such metadata may be able to be used to determine scale in combination with additional configuration on the device or camera.” [0052-0053] “In step 1004, lines are extended and trimmed to create intersections with each other, as illustrated in FIG. 14E. Then, each intersection is considered as four quadrant, or eight octants, and each one is classified as a corner candidate. Each quadrant is weighted depending on multiple factors, including but not limited to, line weight, line extensions/trimmings that may be required to create intersections, angles between lines, etc. This process is illustrated in FIG. 14F. In step 1005, the walls are identified by joining corners with existing lines, and maximizing weight sums of corners and lines, as illustrated in FIG. 14G. This will generate a floorplan candidate as illustrated FIG. 14H. In step 1006, further analysis can be done on each room to determine completeness. Completeness can be determined using additional evidence from point clouds, as needed. Several floor plan candidates can be generated with different levels of confidence. In step 1007, the system assigns a score to each possible floor plan. The score reflects how well the edges of the floor plan line up with the input point cloud. Then, in step 1008, the system sorts the floorplans by scores. In step 1009, system identifies the floor plan having the highest score as the most likely to reflect the actual floor plan of the room.” [0060]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lewis into Tian, in order to use geometry extraction (such as feature growing) and feature reconstruction techniques for generating three-dimensional models of structures.
19.	Claim 10 is similar in scope to claim 1, and thus is rejected under similar rationale.
20.	Claim 14 is similar in scope to claim 1, and thus is rejected under similar rationale. Tian additionally teaches A non-transitory computer readable medium having instructions stored thereon for modeling a roof of a structure which, when executed by a processor, causes the processor to carry out the steps (“Sampling the input point cloud using random evaluation of the probabilities of each point, to obtain a subset of points in the input point cloud, wherein the subset of points is the output point cloud. Finally, storing the output point cloud in the computer readable memory or outputting the output point cloud via the output interface in communication with the processor, wherein the output point cloud is used to assist in subsequent processing and assists in management of the input cloud data.” [0019] “To look into some details, we show two zoom-in examples in FIG. 10, including a building and a church, which contain 381,903 and 1,622,239 points, respectively. Sub-FIGS. 1005 and 1010 show the original point cloud. In sub-FIGS. 1015 and 1020, uniform sampling is used. And in sub-FIGS. 1025 and 1030, the proposed resampling based on high-pass graph filtering is used. It could be observed that we successfully detect the outlines of both the building and the church as the contour. Some details, such the gates and windows of the building and the clock and the roof of the church, are also highlighted. This validates the effectiveness of the proposed local variation.” [0167])
21.	Claims 11 and 15 are similar in scope to claim 5, and they are rejected under similar rationale.
22.	Claims 12 and 16 are similar in scope to claim 7, and they are rejected under similar rationale.
23.	Claims 13 and 17 are similar in scope to claim 9, and they are rejected under similar rationale.

Conclusion
24.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on 8:00 - 4:30 PM, Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reach on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE CHIN/
Primary Examiner, Art Unit 2619